Case [6:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 1 of 21

RECEIVED
Cecilia Mangapang
1765 Landess Ave, PMB #232 SEP 03 2019
Milpitas, CA 95035
(408) 876-995 en SPAN SOONG

NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE

IN THE UNITED STATES DISTRICT COURT

F OR THE NORTHERN DISTRICT OF CALIFORNIA

(SAN JOSE)

Case No. 5:2019cv03125-VKD

)
Cecilia Mangapang, )
)
Plaintiff, )
)
VS. )

)
SPECIAL DEFAULT SERVICES, INC.; )
)

TRINITY FINANCIAL SERVICES, LLC; )
)

NEWPORT BEACH HOLDINGS, LLC; )
)

WILMINGTON TRUST, NA, SUCCESSOR )
TRUSTEE TQ CITIBANK, N.A. AS TRUSTEE, _ )
FOR THE BENEFIT OF REGISTERED )
HOLDERS OF STRUCTURED ASSET )
MORTGAGE|INVESTMENTS II TRUST )
2007-AR3,MQRTGAGE PASS-THROUGH )
CERTIFICATES, SERIES 2007-AR3 )
)

SELECT PORTFOLIO SERVICING, INC.; )
)

Does # 1-10, potusive )
)

)

Defendants.

PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case |6:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 2 of 21

PLAINTIHF’S RESPONSE TO [17], [43] NOTICE OF MOTION AND MOTION OF
DEFENDANTS TRINITY FINANCIAL SERVICES, LLC, AND NEWPORT BEACH
HOLDINGS, LLC, TO DISMISS THE COMPLAINT; MEMORANDUM OF POINTS

AND AUTHORITIES IN SUPPORT
THEREOF
AND
[43-1] REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION OF
DEFENDANTS TRINITY FINANCIAL SERVICES, LLC, AND NEWPORT B.EACH
HOLDINGS, LLC, TO DISMISS THE COMPLAINT

Plaintiff responds to [17] NOTICE OF MOTION AND MOTION OF DEFENDANTS
TRINITY FINANCIAL SERVICES, LLC, AND NEWPORT BEACH HOLDINGS, LLC, TO
DISMISS THE COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN
SUPPORT THEREOF (“[17] Motion”) and to [43] NOTICE OF MOTION AND MOTION OF
DEFENDANTS TRINITY FINANCIAL SERVICES, LLC, AND NEWPORT BEACH
HOLDINGS, LLC, TO DISMISS THE COMPLAINT; MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF (“[43] Motion”). The two Motions are identical in
substance; the|[43] Motion is merely a re-noticing of the [17] Motion.

Plaintiff additionally responds to [43-1] REQUEST FOR JUDICIAL NOTICE IN
SUPPORT OF MOTION OF DEFENDANTS TRINITY FINANCIAL SERVICES, LLC, AND
NEWPORT 8.EACH HOLDINGS, LLC, TO DISMISS THE COMPLAINT (“RJN”).

The [1/7], [43] Motions state:

In Plaintiff's “Summary of Your Assets and Liabilities and Certain
Statistical Information, Schedule A/B: Property,” Plaintiff was required to

identifly — under penalty of perjury — any “[c]laims against third parties, whether
or not you have filed a lawsuit or made a demand for payment.” Plaintiff checked
the bok for “No” ... [and] was also required to identify any “[o]ther contingent

and unliquidated claims of every nature, including counterclaims of the debtor
and rights to set off claims.” Id. Again, Plaintiff checked the box for “No.” [and]

 

PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case |5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 3 of 21

listed Ibefendants’ secured claim in her Schedule D and did not mark the claim as
“disputed.” ...
Because Plaintiff failed to identify any claims she had against Defendants

when she filed her bankruptcy schedules, and acknowledged the underlying debt,

Plaintiff is judicially-estopped from alleging new claims against Defendants in

this action and taking positions wholly inconsistent with her bankruptcy filings.
However, the fesolution is obvious: in 2017 and 2018 Plaintiff was unaware of the present
claims. In addition, see see F.R.C.P. (d)(3): “Inconsistent Claims or Defenses. A party may state
as many separate claims or defenses as it has, regardless of consistency.”

The [117], [43] Motions state:

As noted by numerous courts, the party initiating foreclosure need not be in
possession of the note.

That is corrects! the requirement is that the party initiating foreclosure must be a “person entitled
to enforce the note,” not necessarily to be in possession of the note. See Santens v. Los Angeles

Finance Co. (1949) 91 Cal.App.2d 197, 202 [only a person entitled to enforce the note can

 

' But see SHOW/ME YOUR PAPERS: SALES AND ASSIGNMENTS OF SECURED REAL ESTATE LOANS
AND THE CALIFORNIA FORECLOSURE PROCESS (PART II), Reprinted in part from Volume 22, Number 4,
March 2012, MILLER & STARR REAL ESTATE NEWS ALERT, by Karl E. Geier,J.D.

http://www. msrlegal.com/uploads/documents/MSR_March_2012_Nws_Partll_KEG.pdf page 7:

To summarize, when the action is for collection of a negotiable instrument, the plaintiff must prove holder status or
rights of a holdem (i.e., produce an original instrument that was either duly indorsed to him or her under Article 3 of
the UCC, or otherwise transferred to him or her under the provisions of Article 9 of the UCC dispensing with the
requirement of af indorsement). In cither case, the minimally necessary requirement is actual possession and
production of thd note. A judicial foreclosure action is by definition an action “for the recovery of any debt, or the
enforcement of any right secured by mortgage upon real property.” It is therefore subject to the rules applicable to
ents. While no reported California appellate decision has directly so held since enactment of the
Commercial Code in 1965, this conclusion would follow from the pre-Code case authority
discussed above and the fact that the current Commercial Code provisions governing negotiable instruments and the
right to enforce dre substantially the same as under prior law and require production of the note. If the debt is
evidenced by a negotiable instrument, therefore, an action for judicial foreclosure should not be possible unless the
plaintiff produce$ the note and either proves due indorsement of the note to him or her or indorsement in blank, or a
sale without indgrsement of a record transferring the note to him or her.

See also Adolph|Ramish, Inc. v. Woodruff, 2 Cal. 2d 190, 200-201, 40 P.2d 509, 96 A.L.R. 1146 (1934); Shafer v.
Willis, 124 Cal. 86, 38, 56 P. 635 (1899) (production of note at trial was sufficient evidence of ownership).

 

    
  
  
 

PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] KEQUEST FOR JUDICIAL NOTICE

 
Case |5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 4 of 21

foreclose on the deed of trust].) See also Yvanova v. New Century Mortgage Corp., 365 P. 3d

845 - Cal: Supyeme Court 2016:

 

A prontissory note is a negotiable instrument the lender may sell without notice to
the berfower [cites] The deed of trust, moreover, is inseparable from the note it
secures| and follows it even without a separate assignment. [cites] ...

A deedlof trust may thus be assigned one or multiple times over the life of the
loan it ¢ccures. But if the borrower defaults on the loan, only the current
beneficiary may direct the trustee to undertake the nonjudicial foreclosure
process, “[O]nly the ‘true owner’ or ‘beneficial holder’ of a Deed of Trust can
bring t¢ completion a nonjudicial foreclosure under California law.” [cites] [bank
and reconveyance company failed to establish they were current beneficiary and
trustee] respectively, and therefore failed to show they “had authority to conduct
the fordclosure sale”]; [cites] [under Mass. law, only the original mortgagee or its
assignee may conduct nonjudicial foreclosure sale].)

In itself, the principle that only the entity currently entitled to enforce a debt may
c on the mortgage or deed of trust securing that debt is not, or at least

  
  
 
 
 
   
   
  
  

 

mortgage unless it is the mortgagee (or its agent).” (Levitin, The Paper Chase:
itization, Foreclosure, and the Uncertainty of Mortgage Title (2013) 63

J. 637, 640.) Describing the copious litigation arising out of the recent
ure crisis, a pair of commentators explained: “While plenty of uncertainty
one concept clearly emerged from litigation during the 2008 2012 period:
to foreclose a mortgage by judicial action, one had to have the right to

the debt that the mortgage secured. It is hard to imagine how this notion

¢ controversial.” [cites]

bject to dispute is the question presented here: under what circumstances,
ay the borrower challenge a nonjudicial foreclosure on the ground that
closing party is not a valid assignee of the original lender? Put another
way, dbes the borrower have standing to challenge the validity of an assignment
to whith he or she was not a party?

promigsory note, he or she is obligated to pay the debt, or suffer loss of the
securitly, only to a person or entity that has actually been assigned the debt. [cites]
[party claiming under an assignment must prove fact of assignment].) The
borrower owes money not to the world at large but to a particular person or

we mig the borrower is not entitled to object to an assignment of the

PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case

institut!
debt by

It is no

5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 5 of 21

on, and only the person or institution entitled to payment may enforce the
foreclosing on the security.

mere “procedural nicety,” from a contractual point of view, to insist that

 

only th

se with authority to foreclose on a borrower be permitted to do so. [cites]

“Such a view fundamentally misunderstands the mortgage contract. The
mortgage contract is not simply an agreement that the home may be sold upon a
defaultjon the loan. Instead, it is an agreement that if the homeowner defaults on
the loan, the mortgagee may sell the property pursuant to the requisite legal

procedhre

.” (Ibid., italics added and omitted.)

See also Deutsche Bank Trust Co, Americas y. Walmsley, 277 Or App 690, 695, 374 P3d 937

(2016) (only a
See pat

a person entitl

The [1

.. Thi

default

authori

However, the
311.

their a

The [1

Plainti

party entitled to enforce the note may judicially foreclose a trust deed).
agraphs 179, 180, 216, 217, 350, 351 of the Complaint (none of the Defendants is

ed to enforce the note).

’], [43] Motions state:

s holding is supported by Civil Code § 2924(a)(1), which allows a notice of
to be recorded by the “trustee, mortgagee, or beneficiary, or any []

zed agents...

Complaint squarely addresses this issue by alleging:

ne of the Defendants was the trustee, mortgagee, or beneficiary, or any of
thorized agents.

V}, [43] Motions state:

fs’ speculative accusations of lack of ownership or beneficial interest in

the Segond Loan are insufficient to maintain a cause of action under applicable

Califo
right tq

ia law. [cites] (stating that “...Plaintiff, like Gomes, ‘simply seeks the
bring a lawsuit to find out whether [Defendants have] such authority. No

case la or statute authorizes such a speculative suit.”)

However, the

Gomes and Hansen cases were “speculative” in the sense that no sale had

 

occurred. See

PLAINTIFF'S
AND [43-1] R

Gomes at 1151-1152:

RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
IEQUEST FOR JUDICIAL NOTICE

 
Case]5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 6 of 21

Gomes| defaulted on his loan payments, and he was mailed a notice of default and
election to sell--recorded on March 10, 2009--which initiated a nonjudicial
foreclosure process. The notice of default was sent to Gomes by ReconTrust,
which {dentified itself as an agent for MERS [together with a declaration].

In May 2009 Gomes filed a lawsuit against Countrywide, MERS and ReconTrust,
alleging several causes of action and attaching as exhibits the deed of trust and the
notice pf default.

Herc, howevey, a sale has occurred. See Complaint, [J 360-393 (under the heading “THE

FORECLOSURE SALE”). For example:

 

391. The Deed states:

Pursuant to the Notice of Trustee’s Sale, the above described property was sold by
Trustee (or Successor Trustee) at public auction on November 5, 2018 at the place
specified in said Notice, to Grantee who was the highest bidder therefore, for
$300,408.97 in lawful money of the United States, which has been paid, or by
credit bid if the Grantee was the beneficiary of said Deed of Trust at the time of
said public auction.

The [117], [43] Motions state:

In this |case, paragraph 17 of the Deed of Trust states in relevant part that the

“recitals in the Trustee’s deed shall be prima facie evidence of the truth of the

statements made therein.” RJN, Ex. 2. Here, the TDUS recites, among other

things,|the following: ...
However, first, the Complaint alleges in ff 27-30 that SDS’ recording of the NOD was unlawful
because SDS had not been lawfully appointed because on the date of the First Corporate
Assignment of Second Deed to Newport Beach, Aidan West was “suspended” and Newport
Beach Holdings, LLC did not exist.

Second, at this Motion to Dismiss stage, the allegations of the Complaint are to be taken

as true, not a ‘prima facie” case (which can be rebutted at trial) based on public records. And

PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case}5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 7 of 21

judicial notice|is to be taken of “facts” (such as the fact that the public records exist), not the
truth or falsityjof the statements in the public records.

Third, the Complaint alleges invalidity of the TDUS and the Deed of Trust:

 

2. Plaintiff is not in default. Plaintiff has made all agreed payments to the party
who was owed.

5. The First Deed (419268025) does not provide for, nor allow, any removal or
substitution of trustec.

6. The Second Deed (#19268026) does not provide for, nor allow, any removal or
substitition of trustee.

13. However, the “first lien position” Deed of Trust (#19268025) is null and void
because it does not bear Plaintiff's signature and because of alteration,
payoffisatisfaction, discharge, lack of debt, lack of constitutionally-required
notice,jand other reasons.

31. The First Deed does not bear Plaintiffs signature.

32. The Second Deed does not bear Plaintiff's signature.

81. Th¢ First Deed does not bear Plaintiffs signature.

82. Th¢ Adjustable Rate Rider to the First Deed does not bear Plaintiff's
signature.

83. The First Deed does not provide for, nor allow, any removal or substitution of
trustee
97. The Second Deed does not bear Plaintiff's signature.

98. The Prepayment Rider to the Second Deed does not bear Plaintiffs signature.
99. The Second Deed does not contain any definition section.

e Second Deed does not provide for, nor allow, any removal or

 

 
  
 

er’s note dated JANUARY 9, 2007, and extensions and renewals thereof
in “Note”), in the principal sum of U.S. $131,000, with interest...” (hereafter

referred to as “Second Note” if it exists).
104. Plaintiff did not sign any Note on JANUARY 9, 2007.

The [17], [43] Motions state:

... in ofder to establish that a foreclosure was wrongful, and that the plaintiff is
entitled to relief, the plaintiff must establish a prejudicial defect in the foreclosure
. ... Here, Plaintiff has not shown any prejudice: the foreclosure took place
because of Plaintiffs default, not because of any action or inaction on the part of
Defendants.

PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case}5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 8 of 21

However, the Complaint alleges that there was no default:

2. Page is not in default. Plaintiff has made all agreed payments to the party
who wads owed.

The [17], [43] Motions state:

... In this case, Plaintiff does not allege that she could tender the debt and
acknowledged she was delinquent on the Second Loan through her bankruptcy

filings.

However, the Complaint alleges:

 

400. Each of the Defendants is not a mortgagee whatsoever, and is otherwise
making a completely unsubstantiated claim to the Property. [footnote 2: Tender is
not required where the Complaint alleges that the defendant is not a mortgagee
“whatspever.” See [48] Order in Case 1:1 1-cv-00714-JMS-BMK (Scabright, J).
See als Klohs et al. v. Wells Fargo Bank, N.A., Civ. No. 12-00274 JMS-KSC,
Order Granting Defendant Wells Fargo Bank N.A.’s Motion to Dismiss
(Seabright, J.) (citing Amina v. BONYM (D. Haw. Aug. 9, 2012)).]

The logic of the Defendants’ cited cases is based on an assumption, which is alleged in those

cases, that the|defendant really is the plaintiff's “lender.”

By conttast, there is no requirement to allege an ability to tender the loan proceeds to
maintain a quiet title claim, where the plaintiff alleges that the defendant is not a mortgagee
“whatsoever.’| Perhaps the best discussion of this issue is found in pages 6-12 of the [48] Order

denying Motipn to Dismiss in Case 1:1 1-cv-00714-JMS-BMK (Seabright, J):

The tenfler requirement does not make sense, however, where the borrower brings a
quiet title claim against a party who [allegedly] is not a mortgagee and who
otherwige has no interest in the property whatsoever. ... The reasoning of [opposing]
cases therefore does not apply where the pleadings specifically assert that the
defendant is not a mortgagee and is otherwise making a completely unsubstantiated
claim tb the property. ... Plaintiffs are not raising a weakness in Defendant’s
mortgagee status; rather, they are asserting that Defendant is not a mortgagee at all.

PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case}5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 9 of 21

See also Klohg v. Wells Fargo Bank, N.A., 2012 WL 4758126, at *7 (D. Haw. Oct. 4, 2012).

 

The [17], [43] Motions state:

Here, the Complaint contends that Plaintiff was harmed insofar as the foreclosure
notices|and foreclosure sale were invalid and void ab initio. See Cmp., {J 356-
393. Hbwever, the issues arising from the foreclosure sale have already been
adjudidated in state court and Plaintiff no longer has possession of the Property.
RJN, Bx. 27. Thus, under the Rooker-Feldman doctrine, this Court is barred from
reviewing the rulings of the Superior Court to determine if they were made in
error.

However, Rooker and Feldman are inapplicable. The Second Circuit in Texaco Inc. v. Pennzoil
Co., 784 F.2d 1133 (C.A.2 (N.Y.), 1986) stated the following:

"Again lower federal courts possess no power whatever to sit in direct review of
urt decisions. If [the party seeking the injunction] was adversely affected

 

 
  
  

istrict of Columbia Circuit properly acknowledged that the United States
Court is without authority to review final determinations of the District of
ia Court of Appeals in judicial proceedings. Review of such

nations can be obtained only in this Court. See 28 U.S.C. Sec. 1257."
Here, Plaintifflis not requesting a review of the state court judgment, which is about
possession ONLY. There are causes of action alleged in the Complaint which have
nothing to do with the state court judgment.

A COURT MAY NOT TAKE JUDICIAL NOTICE OF THE TRUTH (OR FALSITY)
OF PUBLIC RECORDS

As a tlireshold matter, the Exhibits 1-28 of which Defendants wish the Court to

take judicial nptice are unauthenticated, and should be disregarded.

PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case

b:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 10 of 21

The RJN states:

Federa
that are
within
determ
However:

For a fi

Datacomm Ne

Rule of Evidence 201 authorizes a court to take judicial notice of facts

' "not subject to reasonable dispute" and are either (1) "generally known
the trial court's territorial jurisdiction; or (2) can be accurately and readily
ned from sources whose accuracy cannot reasonably be questioned.”

ict to be judicially noticed, “indisputability is a prerequisite.” Hennessy v. Penril

tworks, 69 F.3d 1344, 1354 (7th Cir. 1995). The power to judicially notice facts

 

“is to be exerc
resolved prom
The fag

records in que

sed by courts with caution... . Every reasonable doubt upon the subject should be

ptly in the negative.” Brown v. Piper, 91 U.S. 37, 42-43 (1875).

tual matters appropriate for judicial notice would be the existence of the public

stion, and the language uscd, but not the truth (or falsity) of their contents.

“Taking judicial notice of a document is not the same as accepting the truth of its

contents or acd
184 Cal. App.
governmental
which might b
established, is

what might fac

epting a particular interpretation of its meaning.” Joslin v. HA.S. Ins. Brokerage,
Bd 369, 374 (1986). “[T]he taking of judicial notice of the official acts of a

entity does not in and of itself require acceptance of the truth of factual matters

e deduced there from, since in many instances what is being noticed, and thereby
Ino more than the existence of such acts and not, without supporting evidence,

tually be associated with or flow there from.” (citations omitted). Mangini v. R. J

Reynolds Tobacco Co., 7 Cal. 4111 1057, 1062 (1994) (emphasis added). While courts can take

judicial notice

Love v. Wolf,

of public records, they do not take notice of the truth of matters stated therein.

226 Cal. App. 2d 3 78, 403 (1964). In addition, “when judicial notice is taken of a

document ... the truthfulness and proper interpretation of the document are disputable.”

PLAINTIEF’S
AND [43-1] R

10
RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
IEQUEST FOR JUDICIAL NOTICE

 
Case

b:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 11 of 21

StorMedia, Ing. v. Superior Court, 20 Cal. 4111 449, 457, fn. 9 (1999). A California court

 

considered thejscope of judicial review of a recorded document in Poseidon Development, Inc. v.

Woodland Larje Estates, LLC, 152 Cal.App.4th 1106 (2007):

 

[T]he
docum

fact a court may take judicial notice of a recorded deed, or similar
pnt, does not mean it may take judicial notice of factual matters stated

therein| For example, the First Substitution recites that Shanley ‘is the present

holder
the Fir:
is hear:
1117.)

of beneficial interest under said Deed of Trust.’ By taking judicial notice of
t Substitution, the court does not take judicial notice of this fact, because it
ay and it cannot be considered not reasonably subject to dispute.” (Id. at p.

Sec also Lec vi City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001) (holding that district

 

court improperly took judicial notice of disputed facts recited within public record documents).

“Court

s may take judicial notice of publications introduced to ‘indicate what was in the

public realm at the time, not whether the contents of those articles were in fact true.”” Premier

Growth Fund

y. Alliance Capital Mgmt., 435 F.3d 396, 401 n.15 (3d Cir. 2001); accord

 

Heliotrope Ge

h. Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.118 (9th Cir. 1999) (taking judicial

 

notice “that the market was aware of the information contained in news articles submitted by the

defendants.”’).

“These

publications mect the standards for admissibility set forth in Federal Rule of

Evidence 201(b). Accordingly, we take judicial notice of them solely as an indication of what

information w
Pasadena, 578)
to any authorit
granted on the

complaint. ... |

PLAINTIFF'S
AND [43-1] R

as in the public realm at the time.” Von Saher v. Norton Simon Museum of Art at
F.3d 1016, 1022 (9th Cir. August 19, 2009). Further, “the Museum fails to point

ly which holds that a motion to dismiss based on a statute of limitations may be
basis of facts judicially noticed, rather than facts apparent on the face of the

Unless it is clear that the complaint could not be saved by amendment, dismissal

11

RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
IEQUEST FOR JUDICIAL NOTICE

 
Case

b:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 12 of 21

with prejudice|and without leave to amend is not appropriate. Accordingly, Saher’s complaint

should not hawe been dismissed without leave to amend.” Id. at 1031.

Department o

 

In mn States v. 14.02 Acres of Land, the District Court took judicial notice of the

Energy National Transmission Grid Study (May 2002), and

“it referred to the report only as background material, without relying on it to
resolvd any factual dispute. We therefore conclude that the district court did not
abuse its discretion in taking judicial notice of the DOE Study for the limited

purpo
The ca

n. | (9th Cir 2

for which the court considered it.”

bc of Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866

04) was [107] dismissed with prejudice after [94] notice of voluntary dismissal by

the plaintiff. Gn appeal, the key phrase is:

of an
court
We er
Syste

Yee Las Vegas] Events has filed an unopposed motion for judicial notice

redacted copy of the licensing agreement in effect at the time the district
hled on the joinder motion, as well as of the current licensing agreement.

nt the motion. These licensing agreements are documents of the University
, a State entity.

Footnote | states:

The di
that Ey
Rodeo
that is

strict court record includes only a redacted License Agreement indicating
ents contracted with University System for permission to present the
at the Center every year from 1993 through 2000. The License Agreement

 

currently in effect was not part of the district court record. Events has filed

an undpPosee motion for judicial notice of an unredacted copy of the licensing

agree
well as

ent in effect at the time the district court ruled on the joinder motion, as
of the current licensing agreement. We grant the motion. These licensing

 

agrec
Rule

ents are documents of the University System, a state entity. Under Federal
Evidence 201, we may take judicial notice of the records of state agencies

and other undisputed matters of public record. See Lee v. City of Los Angeles,

250 F.
matter

PLAINTIFF’S
AND [43-1] B

 

d 668, 689 (9th Cir.2001) (explaining that a court may judicially notice
s of public record unless the matter is a fact subject to reasonable

12
RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS

LEQUEST FOR JUDICIAL NOTICE

 
Case 6:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 13 of 21

disputa); Kottle v. N.W. Kidney Ctrs., 146 F.3d 1056, 1064 n. 7 (9th Cir.1998)
(holding that state health department records were properly judicially noticed);
Mack ¥. S. Bay Beer Distribs., Inc., 798 F.2d 1279, 1282 (9th Cir. 1986) (stating
that a dourt may take judicial notice of records and reports of state administrative
bodies}, overruled on other grounds by Astoria Fed. Sav. & Loan Ass’n v.
Solimino, 501 U.S. 104, 111 S.Ct. 2166, 115 L.Ed.2d 96 (1991).

   
  
     
  
 

s relies on Lee v. City of Los Angeles, which reversed judicial notice:

More importantly, the district court’s decision to dismiss plaintiffs’ federal claims
was rooted in defendants’ factual assertions. In granting defendants’ motions,
the [district] court assumed the existence of facts that favor defendants based on
evidente outside plaintiffs’ pleadings, took judicial notice of the truth of
disputed factual matters, and did not construe plaintiffs’ allegations in the light
most favorable to plaintiffs. We therefore also reverse the district court’s
dismissal of plaintiffs’ § 1983 claims ...

At any rate, the proposition (that “a court may judicially notice matters of public record” such as
deed of trust, substitution of trustee, election to sell and other recorded documents) is ambiguous
as it is not clear whether the Disabled Rights court took judicial notice of the “matters of public
record” (i.e. the existence of the documents) or of the truth of their contents.

To thelextent that the contents of Defendants’ documents are not alleged in the
Complaint, th¢ Branch rule does not apply to those documents. See Branch v. Tunnell, 14 F.3d

449, 453 (9th Cir. 1994):

 

no party questions, but which are not physically attached to the pleading, may be

vee ou aes whose contents are alleged in a complaint and whose authenticity
considered in ruling on a Rule 12(b)(6) ...

To “consider”| means to examine a document (e.g. to determine whether it is defamatory), not to

assume its contents true. Knievel v. ESPN, 393 F.3d 1068 (9th Cir. 2005).

13
PLAINTIFF’$ RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS

AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case

b:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 14 of 21

Here, the contents of the documents at issue are not alleged in the Complaint, therefore

the rule of Branch does not apply to those documents.

The Ca

urt may take judicial notice of the dates, parties, and legally operative language of

these documents, but not the truth of various factual representations made in the

documents. P.

brmito v. Wells Fargo Bank, 2012 WL 1380322, *2 (N.D. Cal. Apr. 20, 2012).

 

The Ninth Circuit, in the 14.02 Acres case, stated:

 

[10] The district court also did not abuse its discretion in taking judicial notice of

the De
Study”)
backgn
on the

partment of Energy National Transmission Grid Study (May 2002) (“DOE
), which was not included in the pleadings, and referring to it as
bund material in its order granting the government’s motion for judgment
pleadings. ... Judicial notice is appropriate for records and “reports of

administrative bodies.” Interstate Natural Gas Co. v. S. Cal. Gas Co., 209 F.2d

380, 3
clearly;
report
factua

discret
which

85 (9th Cir. 1954). The district court considered the DOE Study, which is
a “report[ ] of [an] administrative bod[y].” Id. Further, it referred to the
only as background material, without relying on it to resolve any
dispute. We therefore conclude that the district court did not abuse its
on in taking judicial notice of the DOE Study for the limited purpose for
the court considered it.

The Ninth Cincuit explicitly stated that its approval of the district court’s judicial notice of the

public record was because it “referred to the report only as background material, without relying

on it to resol}
records to resq

The ex

docu
F.Supp
public

PLAINTIFF'S
AND [43-1] R

Ive a factual dispute.

tent of the discussion of this issue in Valasquez is:

ae to Federal Rule of Evidence 201, the court takes judicial notice of these

nts as they are matters of public record. See W. Fed. Sav. v. Heflin, 797
. 790, 792 (N.D. Cal.1992) (taking judicial notice of documents in a county
record, including deeds of trust); see also Mack, 798 F.2d at 1282 (ona

IEQUEST FOR JUDICIAL NOTICE

 

RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS

re any factual dispute.” Here, by contrast, Defendants wish to use the disputed

14
Case

motion
public

The case relic
1986) was onl
South

b:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 15 of 21

to dismiss, a court may properly look beyond the complaint to matters of
record).

4 on, Mack v. South Bay Beer Distributors, Inc., 798 F.2d 1279, 1282 (9th Cir.
vy about “state administrative records” and states:

Bay requested the district court to take judicial notice of the state

 

may take judicial notice of facts outside the pleadings. Sears, Roebuck & Co. v.

adminiktrative records attached to the motion to dismiss as exhibits. ... a court
my

Miller,
Mack,
judicial
dismis

olitan Engravers, Ltd., 245 F.2d 67, 70 (9th Cir.1956); 5 C. Wright & A.
Federal Practice & Procedure, Sec. 1363 at 659-60 (1969). [footnote:
himself, relied on this precedent in requesting the district court to take
notice of the same administrative records in opposing the motion to
his pendent state law claim.] Moreover, a court may take judicial notice

of “records and reports of administrative bodies.” Interstate Natural Gas Co. v.
Southem California Gas Co., 209 F.2d 380, 385 (9th Cir.1953).

Heflin relies on Grant v. Aurora Loan Servs., Inc., No. CV 09-08174, 20 2010 WL 3517399, at

*3 (C.D. Cal.

assignments o

Sept. 10, 2010) (citing numerous cases where the court took judicial notice of

F deeds of trust, notices of default, and notices of trustee’s sale). Grant (in which

 

there was no dispute about the trustee’s deed, and the other documents noticed were certificates

of incorporation, certificates of good standing, and lists of corporate officers) relies on 14.02

Acres, and states:

Auroralrequests that the court take judicial notice of the following documents: the

trustee

s deed on sale for the Woodland Hills property, the Federal Stock Charter

for Lehman Brothers Bank FSB, the Office of Thrift Supervision’s Order
Approving Aurora Loan Services as an Operating Subsidiary of Lehman Brothers

Bank,

the Secretary’s Certificate attesting that Lehman Brothers Bank FSB

changed its name to Aurora Bank FSB, a certification by the Delaware Secretary

of the

State authenticating the certificate of incorporation for Aurora Loan

Servicds Inc., filed May 15, 1997, Aurora’s certificate of conversion from a
corporation to an LLC, and a certificate of amendment changing Aurora’s
Certifidate of Formation to reflect its designation as a limited liability company.

15

PLAINTIFF’S|RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
PLAINTIFF’S

Case 4:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 16 of 21

The [Grant] court likewise takes judicial notice of the documents defendants
proffer|regarding Aurora’s incorporation and conversion to an LLC - the Federal
Stock (harter for Lehman Brothers Bank FSB, the Office of Thrift Supervision’s
Order Approving Aurora Loan Service as an Operating Subsidiary of Lehman
Brothers Bank, the Secretary’s Certificate attesting that Lehman Brothers Bank
FSB changed its name to Aurora Bank FSB, the certification by Delaware
Secretary of State authenticating the certificate of incorporation for Aurora Loan
Services Inc. filed May 15, 1997, Aurora’s certificate of conversion from a
corporation to an LLC, and the certificate of amendment recording the change of
Aurorals corporate form and designation in its Certificate of Formation. See FED.
R. EVID. 201(b) (stating that “{a] judicially noticed fact must be one not subject
to reasgnable dispute in that it is... capable of accurate and ready determination
by resart to sources whose accuracy cannot reasonably be questioned”); see also
McCall] v. Scott, 239 F.3d 808, 814 n. 3 (6th Cir. 2001) (“[W]e take judicial
notice bf the Restated Certificate of Incorporation”); McMichael v. U.S. Filter
Corp., No. ED CA 99-182VAP, 2001 WL 418981, *8 (C.D. Cal. Feb. 23, 2001)
(taking|judicial notice of a certificate of incorporation filed in Delaware); Redding
v. Freeman Products, Inc., No. 94 C 398, 1995 WL 410922, *2 (N.D. Ill. July 10,
1995) (taking judicial notice of certificates of good standing filed with the Illinois
wh of State); Access 4 All v. Oak Spring, Inc., No. 504CV75OCGRJ, 2005
i

 

 

 

WL 12112663, *2 n. 16 (M.D. Fla. May 20, 2005) (taking judicial notice of the
records} of the Florida Department of State, Division of Corporations, which
reflected that one plaintiff was an officer and director of the other); In re Teledyne
Defense Contracting Derivative Litigation, 849 F.Supp. 1369, 1383 (C.D. Cal.
1993) [stating that “[p]laintiffs’ claim for negligent breach of fiduciary duty
against|the Directors is barred by the Corporation’s Certificate of Incorporation
(of which this Court may take judicial notice)”); see also Banks v. Consumer
Home |Mortgage, Inc., No. 01-CV-8508 (ILG), 2003 WL 21251584, *6 n. 7
(E.D.NLY. Mar. 28, 2003) (“Plaintiffs submitted a public record on file with the
Secretary of State for Georgia, where CHM lists Michael Ashley as the Chief
Financial Officer of CHM. This Court can take judicial notice of this official
filing bly CHM”).

 

 
 

 

Footnote 37 offGrant states:

As thel/complaint refers to or necessarily relies on records related to the sale of
rent $ property, and as neither party disputes the authenticity of the records,
they may also be considered under the incorporation by reference doctrine.

 

 

RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

16

 
Case 4

DOCUMENT;

:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 17 of 21

} ARE NOT FACTS

Defendants have requested the Court to take judicial notice, not of “facts” (F.R.E. 201),

but of documents. See Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642 (7th Cir. July

 

21, 2011) Gud

discrete facts,

. notice declined because the movants “sought judicial notice not of particular

ut of a number of whole documents.”) Yet Defendants do not explain what

factual propositions are supposed to be supported by these documents.

The Court may take judicial notice of the existence of documents in the public record,

and of the language of those documents. The Court may not, however, at this stage, take judicial

notice of the trath or falsity of the contents of those documents.

The Federal Rules of Evidence, Rule 201(b) states:

dispute

cannot

The existence

The court may judicially notice a fact that is not subject to reasonable
lbecause it:

1) is generally known within the trial court’s territorial jurisdiction; or

2) can be accurately and readily determined from sources whose accuracy
feasonably be questioned.

and language of the documents within the public record can be accurately and

readily determined by consulting the records maintained by the County Recorder.

Long before the effective date of the Federal Rules, a controversy raged on whether

judicial notice

facts that are

of adjudicative facts should be confined to substantially indisputable facts or to

unlikely to be disputed. Even the evidence greats were divided on the issue:

Professors Magrgan and McCormick argued that judicial notice should be confined to

indisputables”

while Professors Thayer, Wigmore, and Davis contended that judicial notice

 

? See MCCORMI
of judicial notice

PLAINTIFF’S

AND [43-1] RI

CK’S HANDBOOK I, supra note 9, § 330, at 710-11 (taking issue with the Wigmore-Thayer view
nd arguing that “the weight of reason and the prevailing authority” dictate that judicial notice be
17

RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
EQUEST FOR JUDICIAL NOTICE

 
Case

should extend

b:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 18 of 21

to facts that are somewhat less absolute.’ Both sides muster cogent arguments to

support their positions and both contend that the weight of existing case law supports their

views.* A substantial split also exists among the states on this issue.’ In providing that “[a]

judicially noti

followed the

ted fact must be one not subject to reasonable dispute,” the Federal Rules

Morgan-McCormick view requiring substantial indisputability. The Advisory

Committee’s nite on the federal rule stated that this more stringent standard was based upon “the

theory that thdse considerations call for dispensing with traditional methods of proof only in

clear cases.””

In Knie

photograph ang

on ESPN’s we

vel v. ESPN, 393 F.3d 1068 (9th Cir. 2005), the issue was whether a certain
caption of Evel Knievel, which included the word “pimp” and which was posted

psite, was defamatory — not whether the contents of the documents incorporated

by reference were true.®

Plaintiff hereby questions the authenticity of all of Defendants’ proferred documents.
The court should at most take judicial notice of the existence of Defendant’s documents

and of the language used, but should not assume the truth of any of their contents.

 

table facts); John T. McNaughton, Judicial Notice-Excerpts Relating to the Morgan-Wigmore
Controversy, 14 WAND. L. Rev. 779, 779 (1961) (noting that Morgan’s view restricts judicial notice to “patently
indisputable” matters).

? See Kenneth C. Davis, A System of Judicial Notice Based on Fairness and Convenience, in PERSPECTIVES OF
LAW 69 (Roscoe|Pound et al. eds., 1964), at 76-78 (propounding the Wigmore-Thayer view and arguing that trial
judges should entgrtain evidence which contradicts judicially noticed facts); McNaughton, supra note 48, at 805
(concluding that the Wigmore-Thayer view allows courts to judicially notice matters which are “somewhat
disputable but unlikely to be disputed”).

“ See McNaughton, supra note 48, at 796 n.3.

> See Carla A. Ne ly, Note, Judicial Notice: Rule 201 of the Federal Rules of Evidence, 28 U. FLA. L. Rev. 723,
758 nn.203-04 (1976) (citing decisions of several states).

° FED. R. EVID. 201(b).

7 FED. R. EVID. 201 advisory committee’s note, subdiv. (b).

8 Knievel is “an odld case for a court to cite for the proposition that it could take judicial notice when (a) the majority
didn’t explicitly tdke judicial notice; and (b) the dissent had a pretty good argument that the majority could not have
taken judicial notite.” —Asst. Prof. Colin Miller, John Marshall School of Law (Chicago)

confined to indisp

 

18
PLAINTIFF'S
AND [43-1] RI

RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
EQUEST FOR JUDICIAL NOTICE

 
Case $:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 19 of 21

The key portion of Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.2001)
(explaining that a court may judicially notice matters of public record unless the matter is a fact
subject to reasonable dispute) is:

In granting defendants’ motions, the court assumed the existence of facts that
favor defendants based on evidence outside plaintiffs’ pleadings, took judicial
notice of the truth of disputed factual matters, and did not construe plaintiffs’
allegations in the light most favorable to plaintiffs. We therefore also reverse the
districtlcourt’s dismissal of plaintiffs’§ 19S3 claims alleging violations of the
urth, and Fourteenth Amendments on these independent grounds. ...
Here, defendant NYSDCS attached several exhibits to its motion to

_ including declarations from three NYSDCS employees. ...

In granting defendants’ motions to dismiss, ... the court stated “this case
apparently presents the relatively unique situation of an innocent person who
attempted to pass himself off as an escaped prisoner.” Neither the Original
Complhint nor the First Amended Complaint contain any allegation that Kerry
Sanders ever told anyone that he was Robert Sanders, let alone that he wanted to
pass himself off as Robert Sanders. Thus, for purposes of the Rule 12(b)(6)
motiorjs to dismiss, there was no basis for the district court to make the factual
finding that Kerry Sanders “attempted to pass himself off as [the] escaped
prison¢r” Robert Sanders.

_. the district court also erred by taking judicial notice of disputed matters.
rt took judicial notice of two documents: (1) the Waiver of Extradition
form, according to which Kerry Sanders purportedly “intelligently, knowingly,
luntarily” waived his right to challenge his extradition and admitted being
Robert Sanders; and (2) the transcript of the extradition hearing at which Kerry
Sandets stated that he purportedly understood the rights he was giving up by
signing the waiver.

_.. the district court had authority under Rule 201 to take judicial notice of
the fadt of the extradition hearing, the fact that a Waiver of Extradition was signed
by Ketry Sanders, and the fact that Kerry Sanders purportedly waived his right to
challchge his extradition to New York as “Robert Sanders.”

But the court did more than take judicial notice of undisputed matters of
publid record. The court took judicial notice of disputed facts stated in public
records. Indeed, the court relied on the validity of Kerry Sanders’s Waiver of
Extragition in dismissing plaintiffs’ § 1983 claims at the pleading stage. As the

 

   
 
  

19
PLAINTIFF'S RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case 5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 20 of 21

district
and inf
in New

Kerry §

motion

court stated: “Sanders personally waived his right to contest extradition
ormed the court and counsel that he was, in fact, the Robert Sanders sought
York.” ...

Here, the district court incorrectly took judicial notice of the validity of
anders’s waiver, which was as yet unproved. ...

Accordingly, we hold that the district court erred in granting the City’s

to dismiss plaintiffs’ § 1983 claims under the First, Fourth, and Fourteenth

Amencgoents by relying on extrinsic evidence and by taking judicial notice of

dispute

The disputed fi

indication that

1 matters of fact to support its ruling.

act in Lee was whether Kerry Sanders’ waiver was valid. There is no

the Lee plaintiff disputed that fact. Therefore, Lee contradicts the principle

urged by Defendants: that judicial notice supposedly must be taken unless the opposing

party puts som

b contrary evidence before the court—within the time limit for a response

to a motion ang without opportunity for discovery, no less.

For the

Conclusion

foregoing reasons, and others, the [17] Motion and the [43] Motion should be

denied, and thi§ case should proceed forward; or in the alternative, leave to amend should be

granted.

Executed on thjs 28” day of August, 2019.

Isl UCR _Bravyasacrsp-
Cecilia Mangaoang U U
1765 Landess Ave, PMB #323
Milpitas, CA 95035
(408) 876-9950

20

PLAINTIFF’S RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
AND [43-1] REQUEST FOR JUDICIAL NOTICE

 
Case

The uni

copy of the for

Special Defau
c/o Fabio Ram
Burke, Willia
1851 East First
Suite 1550
Santa Ana, CA
949-863-3363
949-863-3350

5:19-cv-03125-SVK Document 54 Filed 09/03/19 Page 21 of 21

CERTIFICATE OF SERVICE

dersigned hereby certifies that upon the date last written below I served a true
egoing upon the following parties by U.S. first class mail and/or email:

t Services, Inc.

no Cabezas

s & Sorensen LLP

Street

92705-4067

fax)

feabezas@bws]aw.com

 

Select Portfoli
Wilmington if

Registered H
Mortgage Pas
c/o Bryan Lake
Stoel Rives LU
500 Capitol Mz
Suite 1600
Sacramento, C
916-447-0700
916-447-4781
bryan.hawkins

Newport Beac

Servicing, Inc.
ust, NA, Successor Trustee to Citibank, N.A. as Trustee, for the Benefit of
ders of Structured Asset Mortgage Investments II Trust 2007-AR3,
s- Through Certificates
ith Hawkins
P
Il

A 95814

fax)
Wstoel.com

n Holdings, LLC

Trinity Finanqial Services, LLC

c/o Matthew S.
Parker Ibrahim

Henderson
& Berg LLC

695 Town Center Drive, 16th Floor

Costa Mesa, C/
714-361-9550

714-784-4190 (
matthew.hende

Executed on th

PLAINTIFF’S
AND [43-1] RE

\ 92626

fax)
fson@piblaw.com

Armida Manhgaoang .

S #8 day of _ August_,2019. _/s/

RESPONSE TO [17], [43] NEWPORT, TRINITY MOTIONS TO DISMISS
QUEST FOR JUDICIAL NOTICE

21

 

 
